

EXHIBIT 10.1
 
Named Executive Officer Salary and Bonus Arrangements for 2011
 
Base Salaries
 
The base salaries for 2011 for the executive officers (the "named executive
officers") of Southern Missouri Bancorp, Inc. (the "Company") who will be named
in the compensation table that will appear in the Company's upcoming 2011 Annual
Meeting proxy statement are as follows:
 
Name and Title
 
 
Base Salary
 
Greg A. Steffens
President and Chief Executive Officer, Southern Missouri Bancorp, Inc., and
Southern Bank
  $ 230,000  
Matthew T. Funke
Chief Financial Officer, Southern Missouri Bancorp, Inc., and Southern Bank
  $ 125,000  
Kimberly A. Capps
Chief Operations Officer, Southern Missouri Bancorp., Inc. and Southern Bank
  $ 120,000  
William D. Hribovsek
Chief Lending Officer, Southern Missouri Bancorp., Inc. and Southern Bank
  $ 160,000  
Lora L. Daves
Chief of Credit Administration, Southern Missouri Bancorp., Inc. and Southern
Bank
  $ 112,500            

Description of 2011 Bonus Arrangement
 
The Company has no formal, written incentive bonus plan for executive
management; however, the compensation committee does have written guidelines
regarding bonus payments. The guidelines indicate that the amount of bonus
available for award to executive management should be predicated on the
Company's performance in meeting various goals, including return on equity,
growth in earnings per share, efficiency and control of non-interest expense,
and diversification of revenues. Officers outside of executive management
(including market area presidents) generally participate in a bonus program that
conditions awards upon reaching employee and branch goals regarding loan and
deposit growth, and overall company profitability.
 
Additional information about the 2011 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2011,  except for information
contained under the heading "Report of the Audit Committee," a copy of which
will be filed not later than 120 days after the close of the fiscal year.
 
